Election/Restriction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
Group I, claims 1 through 8, drawn to a thermal management system for a motor-vehicle passenger compartment.
Group II, claim 9, drawn to a device for interfacing between a thermal management system of a motor vehicle passenger compartment and a passenger of the vehicle.
Group III, claim 10, drawn to a device for interfacing between a thermal management system arranged to manage and control the interactions between a passenger and a thermal management system of a motor vehicle.
Group IV, claim 11, drawn to a thermal management method for a motor-vehicle compartment.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The aforementioned inventive Groups lack unity of invention because even though the inventions of these groups require the technical feature of acquiring a first datum representative of a passenger in the passenger compartment and/or a second datum representative of the metabolic activity of the passenger, acquiring a parameter relative to a thermal comfort state, the parameter taking at least two extreme values including a calm state and a dynamic state, and managing the air-conditioning device to deliver treated air with a flow rate that is dependent on the parameter, the flow rate being, for a given clothing level and/or level of metabolic activity, lower in the case where the parameter associated with the calm state and higher in the case where the parameter is associated with the dynamic state, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2017/173222 A1 (Gentherm Inc; made of record via IDS) as explained in the Written Opinion of the International Searching Authority (filed on August 18, 2020 in the instant application) and as incorporated by reference hereby.
More specifically and as previously noted in the aforementioned Written Opinion of the International Searching Authority, Gentherm Inc. discloses a thermal management system 18 for a motor vehicle interior, which system comprises an air conditioning device having at least one outlet 46 for thermally treated air, the air conditioning device comprising an HVAC unit 18, the system also comprising a control unit 22 arranged to: acquire first data representative of the amount of clothing worn by a passenger in the vehicle interior and/or second data representative (MET) of the metabolic activity of the passenger (i.e., see Figure 2: “occupant provided data”, “occupant information”, paragraph [0059]: “clothing”, “occupant body composition”); acquire a parameter concerning a state of thermal comfort (i.e., paragraph [0058]: “occupant comfort feedback”), this parameter being capable of having at least two extreme values, one of the values being associated with a calm or low fan speed state and the other of the values being associated with a dynamic or high fan speed state; and, control the air conditioning device to supply treated air at a flow rate (i.e., see paragraphs [0063] to [0064]: fan control (i.e., relating to fans)) that is based on this parameter, this flow rate being, for the same amount of clothing and/or the same metabolic activity, lower if the parameter is associated with a calm or low fan speed state and higher if the parameter is associated with a dynamic or high fan speed state”.  
Because the shared technical feature does not make a contribution over the prior art of record, there is no special technical feature and thus also no unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763